internal_revenue_service number release date index no cc te_ge eb hw plr-110309-01 taxpayer date plan dear this is in reply to your letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment under sec_104 and sec_105 of the internal_revenue_code the code of long-term disability benefits paid through the plan you represent that taxpayer provides long-term disability coverage to its eligible u s employees through the plan benefits are provided through a group_insurance policy with a third-party insurance carrier the plan currently provides eligible employees who become disabled while employed with wage continuation payments at the rate of of salary after an initial elimination period the later of days or the date a covered person’s accumulated sick leave or if applicable insured short term disability payments end under the current terms of the plan taxpayer covers the entire premium for this basic coverage and the cost of coverage is not included in the gross_income of the employees taxpayer intends to amend the plan to provide that each employee whether current or hired in the future may elect to pay the full cost of his or her long-term disability coverage on an after-tax basis the amended plan while the taxpayer will continue to meet in-full the group policy insurance premiums charged by the third-party carrier for each employee an appropriate portion of the group premium will be allocated to each employee who elects to meet the cost of coverage on an after-tax basis and will be included in his or her gross_income reported each year under the amended plan the election to pay for the cost of coverage on an after-tax basis may be made on a year by year basis and must be made in writing prior to the beginning of the plan_year during which the employee will be paying for his or her disability coverage on an after-tax basis the election is irrevocable for the plan_year once the plan_year begins employees hired during the course of a plan_year will be permitted to elect after-tax coverage for the remainder of the plan_year within a certain period generally days following their employment_commencement date employees will be permitted to make a new election for each plan_year prior to the beginning of that plan_year sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance the regulation refers to sec_1_105-1 of the regulations for rules relating to the determination of the amount attributable to employer contributions sec_1_105-1 of the regulations provides that all amounts received by employees through an accident_or_health_plan which is financed solely by their employer are subject_to the provisions of sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income under sec_105 of the code to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer unless paid as reimbursements of medical_expenses under sec_105 or for the loss or loss of use of a member or function of the body and without regard to absence from work under sec_105 sec_1_105-1 of the regulations provides that in the case of amounts received by an employee through an accident_or_health_plan which is financed partially by his employer and partially by contributions of the employee sec_105 of the code applies to the extent that such payments are attributable to contributions of the employer that were not includible in the employee’s gross_income the portion of such amounts which is attributable to such contributions of the employer shall be determined in accordance with sec_1_105-1 in the case of insured plans with respect to each employee the amended plan is financed either solely by the taxpayer or solely by the employee at no time is the coverage under the amended plan financed by both taxpayer and employee contributions accordingly the amended plan is not a contributory plan within the meaning of sec_1_105-1 of the regulations based on the information submitted and representations made we conclude as follows long-term disability benefits paid to an employee who has elected under the amended plan to pay his or her own premiums on an after-tax basis for the plan_year in which he or she becomes disabled are attributable solely to after-tax employee contributions and excludable from such employee’s gross_income under sec_104 of the code long-term basic disability benefits paid to an employee who has elected under the amended plan to exclude the premiums_paid by the taxpayer for the plan_year in which he or she becomes disabled are attributable solely to taxpayer contributions and includible in such employee’s gross_income under sec_105 of the code this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief health and welfare branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
